751 F.2d 271
61 A.F.T.R.2d 88-1245, 88-2 USTC  P 9411
Joan M. MURRAY and Justin Murray, Plaintiffs-Appellants,v.UNITED STATES of America and Gary O. Booth as the DistrictDirector for the Internal Revenue Service,Defendants-Appellees.
No. 84-1776.
United States Court of Appeals,Eighth Circuit.
Submitted Dec. 13, 1984.Decided Dec. 28, 1984.

Glenn L. Archer, Jr., Asst. Atty. Gen., Michael L. Paup, Gary R. Allen, Douglas G. Coulter, Attys., Tax Div., Dept. of Justice, Washington, D.C., for defendants-appellees;  Rodney S. Webb, U.S. Atty., Fargo, N.D., of counsel.
Paul F. Richard of Tenneson, Serkland, Lundberg, Erickson & Marcil, Ltd., Fargo, N.D., for plaintiffs-appellants.
Before HEANEY, ROSS and FAGG, Circuit Judges.
PER CURIAM.


1
Appellants sought $70,000.00 in damages, or, in the alternative, a writ of mandamus compelling the government to convey to them certain real property which they had sought to redeem following its conveyance to the United States at a tax auction.  The district court1 initially dismissed that portion of the appellants' complaint which sought monetary relief for lack of subject matter jurisdiction.  Subsequently, the court dismissed the appellants' request for nonmonetary relief on the basis of FED.R.CIV.P. 12(b)(6), for failure to state a claim upon which relief could be granted.  585 F.Supp. 543 (N.D.1984).  This appeal followed.


2
After examining the briefs, arguments, and record in this case, including this court's prior decision in an action filed by the appellants' brother for the redemption of the property involved here, see Murray v. United States, 686 F.2d 1320 (8th Cir.1982), cert. denied, 459 U.S. 1147, 103 S.Ct. 788, 74 L.Ed.2d 994 (1983), we believe that the district court's findings of fact are not clearly erroneous, and that no error of law appears.  Accordingly, the judgment of the district court is affirmed.  See 8th CIR.R. 14.



1
 The Honorable Paul Benson, Chief Judge, United States District Court for the District of North Dakota